t c memo united_states tax_court allen charles schenkel petitioner v commissioner of internal revenue respondent docket no 10855-o1l filed date allen charles schenkel pro_se lisa m oshiro for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it i sec_1 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code - demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law background on date respondent filed a notice_of_federal_tax_lien regarding petitioner’s income_tax liabilities for and with the county auditor of pierce county tacoma washington tax_lien the tax_lien listed the following amounts owed as of date tax period amount owed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding his income_tax liabilities for and hearing notice on date petitioner submitted a form reguest for a collection_due_process_hearing regarding his and tax years hearing request - - petitioner explained his disagreement with the hearing notice as follows i have been paying my back taxes with my yearly tax_return and have never had an opportunity to have a settlement agreement or meeting with the irs i don’t feel a lien is necessary on date respondent assigned appeals officer malcolm otterson to petitioner’s hearing request on date appeals officer otterson sent petitioner a letter scheduling an appeals_office hearing hearing for date pincite a m on date petitioner called appeals officer otterson and asked to reschedule the hearing for friday at the same time appeals officer otterson agreed on friday date petitioner did not appear for the hearing appeals officer otterson called petitioner petitioner thought the hearing was scheduled for date--the next friday appeals officer otterson rescheduled the hearing for date on date appeals officer otterson reviewed the administrative file before the hearing as of date petitioner’s outstanding balance including penalties and interest for and totaled dollar_figure on that same day petitioner attended the hearing with appeals officer otterson petitioner stated that he wanted to pay the tax without paying any interest or penalties appeals q4e- officer otterson gave petitioner a form 433-a collection information statement for individuals and a form_656 offer_in_compromise on date petitioner submitted an offer_in_compromise to respondent for through first oic under the reason for submission of the offer petitioner checked both boxes doubt as to liability and doubt as to collectibility under the box for doubt as to liability the form stated that the taxpayer was required to include a detailed explanation of the reasons why he believed he did not owe the tax petitioner however failed to do so petitioner checked the box for short term deferred payment offer offered amount_paid in more than days but within months he listed the monthly payment as dollar_figure and the monthly payment_date as deducted from paycheck petitioner left the line balance will be fully paid on blank on date appeals officer otterson wrote to petitioner to inform him that the form_656 he had provided to petitioner was out of date and enclosed a current form_656 appeals officer otterson also asked petitioner for an explanation of the dollar_figure figure petitioner offered on date petitioner submitted the new form_656 second oic in the second oic petitioner listed the tax years as through petitioner did not check any of the boxes - - under the reason for submission of the offer---doubt as to liability doubt as to collectibility or effective tax_administration petitioner again checked the box for short term deferred payment offer offered amount_paid in more than days but within months he listed the monthly payment as dollar_figure the monthly payment_date as 30th deduction from pay and the date the offered amount will be paid in full as ‘ around this time respondent received a completed form 433-a from petitioner petitioner listed a balance in his bank accounts---including a checking account a savings account a sec_401 account and a mutual fund--of dollar_figure petitioner also listed two cars and two boats which he owned outright as assets petitioner listed his monthly income to be dollar_figure and his total monthly living_expenses to be dollar_figure--dollar_figure for national standard expenses ’ dollar_figure for housing and utilities s400 for transportation dollar_figure for income and fica_taxes dollar_figure for union dues and dollar_figure for emply com fund appeals officer otterson reviewed the second oic based on the financial information submitted by petitioner appeals officer otterson however calculated petitioner’s total allowable monthly living_expenses to be dollar_figure--dollar_figure for national national standard expenses are for clothing and clothing services food housekeeping supplies personal care products and services and miscellaneous see schulman v commissioner tcmemo_2002_129 n - - standard expenses dollar_figure for housing costs based on a family of one in pierce county dollar_figure for transportation dollar_figure for taxes and dollar_figure for union dues etc appeals officer otterson concluded that petitioner had the ability to pay dollar_figure per month---the net difference between petitioner’s monthly income and monthly allowable expenses--toward his outstanding and tax_liabilities appeals officer otterson also noted the net value of the assets petitioner listed on the form 433-a the appeals officer arrived at petitioner’s monthly tax figure by annualizing the monthly income figure provided by petitioner applying the year income_tax rates and fica tax_rate to this amount and then dividing the total amount of tax by petitioner’s annual income equaled dollar_figure dollar_figure the monthly income figure provided by petitioner x petitioner’s annual fica tax equaled dollar_figure dollar_figure x sec_3101 and b the appeals officer subtracted the standard_deduction dollar_figure for and a personal_exemption dollar_figure for from petitioner’s annual income figure to arrive at petitioner’s annual taxable_income of dollar_figure dollar_figure - dollar_figure - dollar_figure sec_63 sec_151 per the year tax table petitioner’s annual income_tax egualed dollar_figure sec_1 petitioner’s total annual fica and income taxes equaled dollar_figure dollar_figure fica dollar_figure income_tax thus petitioner’s monthly tax equaled dollar_figure dollar_figure - j- based on these results appeals officer otterson was unable to accept petitioner’s second oic because petitioner could pay his full tax_liability within the period of limitations for collection appeals officer otterson advised petitioner that respondent would be able to accept an installment_agreement that would pay off petitioner’s tax_liability and to contact him during the week of date if petitioner were interested in discussing this possibility petitioner never contacted appeals officer otterson regarding an installment_agreement on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his and tax years notice_of_determination in the notice_of_determination respondent determined that the federal_tax_lien should remain in place the notice_of_determination further explained the taxpayer prepared an offer_in_compromise form which was analyzed by appeals it was determined that the full liability could be collected within the collection statute the taxpayer was given the opportunity to use an installment_agreement but he did not respond the taxpayer has not responded to the only available voluntary payment option this was the installment_agreement the notice_of_federal_tax_lien should remain in place on date petitioner timely filed an imperfect petition for lien or levy action under code sec_6320 or sec_6330 seeking review of respondent’s determination to proceed with collection of petitioner’s and - - tax_liabilities on date petitioner filed an amended petition for lien or levy action under code sec_6320 or sec_6330 on date respondent filed a motion for summary_judgment attached as exhibits to the motion for summary_judgment are three different kinds of transcripts of account--- dated date date and date-- and forms certificate of assessments payments and other specified matters---dated date--for petitioner’s and tax years on date the court ordered petitioner to file any objection to respondent’s motion for summary_judgment on or before date on date petitioner filed a response to respondent’s motion for summary_judgment response discussion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 the hearing notice is to be furnished not more than business days after the filing of the notice of lien sec_6320 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within the 30-day period beginning on the day after the 5-day period described above the hearing generally shall be --- - conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 petitioner argues in his response that he made it clear to appeals officer otterson that he was willing to pay the amount of tax he owed but not the penalties and interest petitioner’s allegations of error are that respondent did not provide hima summary of the amounts of the taxes he owed and did not accept the second oic petitioner does not appear to argue the issue of doubt as to liability with regard to the second oic in the second oic petitioner did not check the box for doubt as to liability in his response petitioner states that he is willing to pay the tax without penalties or interest furthermore we note that although petitioner checked the box for doubt as to liability on the first oic he failed to include a detailed explanation of the reasons why he believed he did not owe the tax where the validity of the underlying tax_liability is not properly in issue we review the commissioner’s determination for we note that petitioner received statutory notices of deficiency for and that he failed to petition the court with respect to those years and that his assessed tax_liability for and was based upon tax returns for and that he filed on date accordingly petitioner cannot contest the underlying liabilities for and sec_6330 b 114_tc_604 114_tc_176 furthermore petitioner has admitted his liability for and see 62_tc_739 affd without published opinion 521_f2d_1399 3d cir -- - abuse_of_discretion 114_tc_604 at the hearing the commissioner is not required to provide the taxpayer with any form listing the amount the taxpayer owes 118_tc_162 in any event petitioner has received copies of his transcript of account and forms for each of the years in issue villwock v commissioner tcmemo_2002_235 n accordingly we conclude that respondent did not abuse his discretion by not providing this information to petitioner at the hearing respondent reviewed the financial information provided to him by petitioner the appeals officer followed prescribed guidelines to determine whether the second oic was adequate and should be accepted sec_7122 the appeals officer allowed petitioner national standard expenses in accordance with sec_7122 in accordance with the regulations respondent prepared a monthly income and allowable expense analysis based on all of the information provided by petitioner and determined that petitioner could pay dollar_figure per month toward petitioner’s outstanding and tax_liabilities see sec_301_7122-1t b temporary proced admin regs fed reg date we have reviewed those computations and we find them to be reasonable we note that under petitioner’s own figures dollar_figure and not dollar_figure per month was available to be applied to petitioner’s continued see schulman v commissioner tcmemo_2002_129 appeals officer otterson offered petitioner an alternative to the second oic appeals officer otterson advised petitioner that respondent would be able to accept an installment_agreement that would pay off petitioner’s tax_liability appeals officer otterson told petitioner to let him know if petitioner was interested in discussing this possibility petitioner however did not contact appeals officer otterson regarding an installment_agreement respondent’s determination was based on a financial analysis of petitioner’s income assets and allowable expenses and his ability to pay see id petitioner offered to pay less than dollar_figure on a liability that as of date was in excess of dollar_figure respondent gave due consideration to collection alternatives see id we conclude that respondent’s determination was reasonable petitioner has failed to raise a spousal defense or make a valid challenge to the appropriateness of respondent’s intended collection action these issues are now deemed conceded see continued outstanding tax_liabilities furthermore we note that the amount petitioner offered to pay also is thousands of dollars less than the total amount of petitioner’s assessed tax_liabilities excluding penalties and interest listed on the forms -- rule b accordingly we conclude that respondent did not abuse his discretion and we sustain respondent’s determination to reflect the foregoing an appropriate order and decision will be entered
